          Case 2:19-cv-00641-CDJ Document 9 Filed 09/19/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES F. MCGUCKIN                               :
M.D., Individually, and as an
Owner/Manager/Operator of
the Following Ambulatory                        :
Surgical Facilities:
AMBULATORY CARE SPECIALISTS
OF CRANBERRY, LLC; PERIPHERAL                   :
VASCULAR INSTITUTE OF
PHILADELPHIA, LLC; MAIN LINE                              CIVIL ACTION
VASCULAR INSTITUTE, LLC; and,                   :         NO. 19-0641
LEHIGH VALLEY VASCULAR
INSTITUTE, LLC
                      Plaintiff,                :

              v.
                                                :
GARRISON GLADFELTER, JR. and
DR. RACHEL LEVINE
                Defendants.                     :

                                           ORDER


       AND NOW, this 19th day of September 2019, it is hereby ORDERED that on or before

October 3, 2019, Plaintiff shall SHOW CAUSE in writing duly filed via the court’s Electronic

Case Filing (“ECF”) system, as to why its claims against Defendants should not be DISMISSED

for WANT OF PROSECUTION. Failure to comply with this Order may result in dismissal

without further notice.

                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II   J.
